Citation Nr: 1215444	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the case for further development in May 2010.  The Board's May 2010 remand instructions and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The case has been returned to the Board for appellate review.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The evidence of record reflects that the Veteran has experienced tinnitus continuously since his service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of entitlement to service connection for tinnitus is being granted to the fullest extent, there is no need to review whether the Board's May 2010 remand instructions or VA's statutory duties to notify and assist are fully satisfied concerning this issue as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").


Discussion

In the present case, the Veteran has been diagnosed with constant bilateral tinnitus.  See the November 2007 and June 2010 VA examination reports.  Moreover, the Veteran has consistently reported that he has experienced tinnitus.  See e.g., statements from the Veteran dated in January 2008 and July 2008.  As previously stated, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board finds that the Veteran's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  As such, element (1) has been demonstrated.  

Concerning element (2), evidence of incurrence of an in-service disease or injury, the Veteran's service treatment records are devoid of any instance of complaints of or treatment for tinnitus.  However, the Veteran has asserted that he incurred noise exposure from 5-inch guns as well as boilers and engines while serving in the "hole" of a missile guided frigate off the coast of the Republic of Vietnam during his service.  See the Veteran's statements dated in July 2007, January 2008 and July 2008 as well as the November 2007 and June 2010 VA examination reports.  The Veteran's service records reflect that he served as an machinist's mate on such a ship, and as such, his reports of incurring noise exposure are consistent with the duties and responsibilities of his assignment.  In light of above, element (2) has been demonstrated.  

With regard to element (3), evidence of a nexus between an in-service disease or injury and the Veteran's current disability, the Board notes that there are two nexus opinions of record which address the etiology of the Veteran's tinnitus claim.  First, the November 2007 VA examiner opined that the Veteran's tinnitus was not the result, noting that the Veteran did not participate in combat and his entrance and separation examination reports were "normal."  See the November 2007 VA examination report.  In the May 2010 remand, the Board observed that the November 2007 VA examiner's reasoning was contrary to the United States Court of Appeals for Veteran's Claims' (the Court's) holdings in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley v. Brown, 5 Vet. App. 155, 159 (1993), as well as Training Letter 10-02 ( March 2010).  As such, the Board found this opinion to be inadequate and sought a clarifying VA opinion.  

Since the November 2007 VA examiner was not available, the Veteran was afforded a complete VA examination in June 2010.  After audiometric testing and a review of the Veteran's complete VA claims file, the June 2010 VA examiner stated that the Veteran's tinnitus was a likely symptom of his hearing loss.  However, the VA examiner provided two contrasting opinions regarding whether his tinnitus was at least as likely as not the result of his in-service noise exposure.  See the June 2010 VA examination report.  Because the June 2010 VA examiner's etiological opinions appear to be in disagreement, the Board finds that the June 2010 VA examination in inadequate for the purposes of deciding the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 C.F.R. § 4.2 (2011).  

In light of above, there is no adequate nexus evidence regarding the Veteran's tinnitus claim.  However, the Board notes that lack of a favorable nexus opinion is not fatal to the Veteran's claim.  As noted above, service connection may be granted for a condition by showing continuity of symptomatology after service under the provisions of 3.303(b).  Indeed, the Veteran has asserted that he has continuously suffered from tinnitus since his service.  See the Veteran's statements dated in January 2008 and July 2008.  

The November 2007 VA examination report reflects that, while the Veteran reported that his tinnitus began in 1968, the VA examiner noted that, while concluding the VA examination , the Veteran stated that he "noticed he had ringing [in his ears] over the past year."  See the November 2007 VA examination report.  However, the Veteran later stated that his statement to the November 2007 VA examiner was "misconstrued," and clarified that he actually told the November 2007 VA examiner that his tinnitus, present since service, had gotten louder in the past several years.  See the Veteran's January 2008 and July 2008 statements.  The June 2010 VA examination report reflects that the Veteran reported that his tinnitus began in "1969 - 1970", during his service.  See the June 2010 VA examination report.  

While the medical evidence of record fails to show continuous treatment for tinnitus between the Veteran's separation from active service in March 1971 until his first instance of VA treatment in January 2004, as noted above, the Veteran has asserted that he experienced tinnitus continually since his service.  The Court has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra.  Indeed, as discussed above, the Board finds the Veteran's assertions to be both competent and credible.  See Layno, Rucker, Jandreau and Cartwright, all supra.  

In sum, the Board concludes that the evidence of record reflects that the Veteran has continuously suffered from tinnitus since his service.  Although the medical nexus evidence in this case has been found to be inadequate, since the Board has concluded that service connection may be granted for continuity of symptomatology as per 38 C.F.R. § 3.303(b), another remand to obtain a clarifying VA medical opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

In light of above, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  



ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran was afforded VA examinations in November 2007 and June 2010 in connection with his claim to establish left ear hearing loss.  The November 2007 VA examiner opined that the Veteran's left ear hearing loss was less likely as not caused by or a result of acoustic trauma.  In so doing, he observed that the Veteran was not involved in combat and had normal entrance and exit evaluations.  The examiner also noted that current audiometric configuration was not consistent with acoustic trauma.  

The Veteran's representative submitted an informal hearing presentation in May 2010 in which he disputed the medical opinion and rationale of the November 2007 VA examiner, asserting that the opinion was flawed.  Specifically, the Veteran's representative noted that a lack of combat experience has no effect on the opinion if there is another source of noise exposure in service, and the Veteran's separation examination should not be considered because the Veteran was only administered the whispered voice test at that time.  He further disputed the findings that the hearing loss was inconsistent with trauma, as it only existed at that highest relevant range and was described as sensorineural, and there was no evidence of any reduction in decibels after 4000 Hertz.  The Veteran's representative has requested that the case be remanded for another VA examination and medical opinion.  

In the May 2010 remand, the Board noted the assertions of the Veteran's representative as well as Training Letter 10-02 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  

In light of the statements of the Veteran and his representative as well as the deficiencies of the November 2007 VA examination report, the Board concluded in the May 2010 remand that the November 2007 opinion was inadequate and, thus, sought a clarifying nexus opinion.  

Upon remand, the Veteran was provided another VA audiological examination in June 2010.  After audiometric testing and a review of the Veteran's complete VA claims file was completed, the June 2010 VA examiner provided two contrasting medical opinions concerning whether the Veteran's left ear hearing loss was the result of his service.  Specifically, the June 2010 VA examiner stated that the Veteran's hearing loss was less likely as not the result of his service and more likely as not the result of his post-service noise exposure.  However, the June 2010 VA examiner also stated "It is this examiner's opinion that it is as LEAST AS LIKELY AS NOT CAUSED BY OR A RESULT OF acoustic trauma during military service."  See the June 2010 VA examination report.  (Emphasis as in the original).  

In light of the contrasting opinions offered by the June 2010 VA examiner, the Board concludes that the June 2010 VA examination is inadequate for the purposes of adjudicating the Veteran's left ear hearing loss claim.  See Barr, supra.  As such, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's left ear hearing loss.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the June 2010 VA examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any left ear hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he did serve as a machinist's mate, and he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current left ear hearing loss is the result of his service, to include in-service exposure to excessive noise.  In so doing, the examiner should discuss medically known or theoretical causes of hearing and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current left ear hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


